DeFORD, Judge,
concurring:
Although I concur in Judge Jones’ opinion, I believe it is appropriate to point out that Judge Ferguson’s comments with regard to the so-called “overseas exception” to the O’Callahan doctrine which he enunciates in the majority opinion in United States v. Black, 1 M.J. 340 (C.M.A.1976), may be classified as obiter dictum. Black’s offense of conspiracy to transfer heroin was, by that Court’s holding, completed in the United States. Accordingly, that portion of United States v. Black which deals with the creation of the two-part test which must be met in order to apply the overseas exception to the O’Callahan doctrine is not entitled to the doctrine of stare decisis for the reasons I set forth on that subject in a separate concurring opinion in United States v. Washington, 5 M.J. 615, 616 (A.C. M.R.1978).
I join Judge Jones in requesting the United States Court of Military Appeals to reevaluate their previous thinking on this important subject in an appropriate case in order that a conflict with the decisions of the United States Supreme Court can be avoided.